Exhibit 10.10

FIRST AMENDMENT TO

FINANCING AGREEMENT

FIRST AMENDMENT, dated as of March 14, 2014 (this “Amendment”), to the Financing
Agreement, dated as of November 21, 2013 (as the same has been and may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Financing Agreement”), by and among METALICO, INC., a Delaware corporation
(“Company”), each subsidiary of the Company listed as a “Borrower” on the
signature pages thereto (together with the Company and each other Person (as
thereinafter defined) that executes a joinder agreement and becomes a “Borrower”
thereunder, each a “Borrower” and collectively, the “Borrowers”), each
subsidiary of the Company listed as a “Guarantor” on the signature pages thereto
(together with each other Person that executes a joinder agreement and becomes a
“Guarantor” thereunder, each a “Guarantor” and collectively, the “Guarantors”),
the Lenders from time to time party thereto, TPG SPECIALTY LENDING, INC., a
Delaware corporation (“TSL”), as agent for the Lenders (in such capacity,
“Agent”) and Lead Arranger, and the Person party thereto from time to time as
service agent for the Lenders (in such capacity, “Service Agent”).

WHEREAS, the Borrowers, the Agent, the Service Agent and the Lenders hereby
agree to modify the Financing Agreement on and subject to the terms set forth
herein.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Definitions. Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Financing Agreement.

2. Amendments to Definitions. Section 1.1 of the Financing Agreement is hereby
amended as follows:

(a) The following new definition of “First Amendment” is added in alphabetical
order to Section 1.1 of the Financing Agreement to read as follows:

“‘First Amendment’ means the First Amendment to Financing Agreement, dated as of
March 14, 2014 by and among the Agent, the Service Agent, the Required Lenders
and the Loan Parties.”

(b) The following new definition of “First Amendment Effective Date” is added in
alphabetical order to Section 1.1 of the Financing Agreement to read as follows:

“‘First Amendment Effective Date’ has the meaning specified therefor in
Section 3 of the First Amendment.”



--------------------------------------------------------------------------------

2. Financial Covenants. Section 6.8(b) of the Financing Agreement is hereby
amended in its entirety to read as follows:

“(b) Maximum Consolidated Capital Expenditures. Company shall not, and shall not
permit its Subsidiaries to, make or incur Consolidated Capital Expenditures, in
any period indicated below, in an aggregate amount for Company and its
Subsidiaries in excess of the corresponding amount set forth below opposite such
period:

 

Period

  Consolidated Capital Expenditures  

For the 3 months ended December 31, 2013

  $ 2,500,000   

For the 3 months ended March 31, 2014

  $ 2,500,000   

For the 6 months ended June 30, 2014

  $ 6,000,000   

For the 9 months ended September 30, 2014

  $ 9,000,000   

For the 12 months ended December 31, 2014

  $ 11,500,000   

For the 3 months ended March 31, 2015

  $ 2,500,000   

For the 6 months ended June 30, 2015

  $ 6,000,000   

For the 9 months ended September 30, 2015

  $ 9,000,000   

For the 12 months ended December 31, 2015

  $ 11,500,000   

For the 3 months ended March 31, 2016

  $ 2,500,000   

For the 6 months ended June 30, 2016

  $ 6,000,000   

For the 9 months ended September 30, 2016

  $ 9,000,000   

For the 12 months ended December 31, 2016

  $ 11,500,000   

For the 3 months ended March 31, 2017

  $ 2,500,000   

For the 6 months ended June 30, 2017

  $ 6,000,000   

For the 9 months ended September 30, 2017

  $ 9,000,000   

For the 12 months ended December 31, 2017

  $ 11,500,000   

For the 3 months ended March 31, 2018

  $ 2,500,000   

For the 6 months ended June 30, 2018

  $ 6,000,000   



--------------------------------------------------------------------------------

Period

  Consolidated Capital Expenditures  

For the 9 months ended September 30, 2018

  $ 9,000,000   

For the 12 months ended December 31, 2018

  $ 11,500,000   

For the 3 months ended March 31, 2019

  $ 2,500,000   

For the 6 months ended June 30, 2019

  $ 6,000,000   

For the 9 months ended September 30, 2019

  $ 9,000,000   

For the 12 months ended December 31, 2019

  $ 11,500,000 ” 

3. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the fulfillment, in a manner reasonably satisfactory to the Required Lenders,
of each of the following conditions precedent (the date such conditions are
fulfilled or waived by the Required Lenders is hereinafter referred to as the
“First Amendment Effective Date”):

(a) Representations and Warranties; No Event of Default. The representations and
warranties contained herein, in the Financing Agreement and in each other Loan
Document, certificate or other writing delivered to any Agent or any Lender
pursuant hereto or thereto on or prior to the date hereof shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to “materiality” or “Material Adverse Effect” in the
text thereof, which representations and warranties shall be true and correct in
all respects subject to such qualification) on and as of the date hereof, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
earlier date. No Event of Default or Default shall have occurred and be
continuing or would result from the consummation of the First Amendment.

(b) Delivery of Amendment. Agent shall have received this Amendment, duly
executed by the Borrowers, the Guarantors, the Agent, the Service Agent and the
Required Lenders.

(c) Expenses. Company shall have paid all costs and expenses of the Agent, the
Service Agent and the Lenders pursuant to Section 10.2 of the Financing
Agreement in connection with the preparation, execution and delivery of this
Amendment.

4. Representations and Warranties. Each Loan Party represents and warrants as
follows:

(a) The execution, delivery and performance by each Loan Party of this Amendment
(including, without limitation, Section 5) and the performance by each Loan
Party of the Financing Agreement, as amended hereby, has been duly authorized by
all necessary action, and each Loan Party has all requisite power, authority and
legal right to execute, deliver and perform this Amendment (including, without
limitation, Section 5) and to perform the Financing Agreement, as amended
hereby.

(b) This Amendment and the Financing Agreement, as amended hereby, is a legal,
valid and binding obligation of each Loan Party, enforceable against each Loan
Party in accordance with the terms thereof, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.



--------------------------------------------------------------------------------

5. Release. The Loan Parties may have certain Claims against the Released
Parties, as those terms are defined below, regarding or relating to the
Financing Agreement or the other Loan Documents. The Agent, the Lead Arranger,
the Service Agent, the Lenders and the Loan Parties desire to resolve each and
every one of such Claims in conjunction with the execution of this Amendment and
thus each Loan Party makes the releases contained in this Section 5. In
consideration of the Agent, the Lead Arranger, the Service Agent, and the
Lenders entering into this Amendment and agreeing to substantial concessions as
set forth herein, each Loan Party hereby fully and unconditionally releases and
forever discharges each of the Agent, the Lead Arranger, the Service Agent and
the Lenders, and their respective directors, officers, employees, subsidiaries,
branches, affiliates, attorneys, agents, representatives, successors and assigns
and all persons, firms, corporations and organizations acting on any of their
behalves (collectively, the “Released Parties”), of and from any and all claims,
allegations, causes of action, costs or demands and liabilities, of whatever
kind or nature, from the beginning of the world to the date on which this
Amendment is executed, whether known or unknown, liquidated or unliquidated,
fixed or contingent, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, anticipated or unanticipated, which any
Loan Party has, had, claims to have had or hereafter claims to have against the
Released Parties by reason of any act or omission on the part of the Released
Parties, or any of them, occurring prior to the date on which this Amendment is
executed, including all such loss or damage of any kind heretofore sustained or
that may arise as a consequence of the dealings among the parties up to and
including the date on which this Amendment is executed, including the
administration or enforcement of the Revolving Loans, the Term Loans, the
Obligations, the Financing Agreement or any of the Loan Documents, in each case,
regarding or relating to the Financing Agreement and the other Loan Documents
(collectively, all of the foregoing, the “Claims”). Each Loan Party represents
and warrants that it has no knowledge of any claim by it against the Released
Parties or of any facts or acts of omissions of the Released Parties which on
the date hereof would be the basis of a claim by any Loan Party against the
Released Parties which is not released hereby, in each case, regarding or
relating to the Financing Agreement and the other Loan Documents. Each Loan
Party represents and warrants that the foregoing constitutes a full and complete
release of all such Claims.

6. Miscellaneous.

(a) Continued Effectiveness of the Financing Agreement. Except as otherwise
expressly provided herein, the Financing Agreement and the other Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, except that on and after the First Amendment
Effective Date (i) all references in the Financing Agreement to “this
Agreement”, “hereto”, “hereof”, “hereunder” or words of like import referring to
the Financing Agreement shall mean the Financing Agreement as amended by this
Amendment, and (ii) all references in the other Loan Documents to the “Financing
Agreement”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the Financing Agreement shall mean the Financing Agreement as amended by this
Amendment. To the extent that the Financing Agreement or any other Loan Document
purports to pledge to Agent, or to grant to Agent, a security interest or lien,
such pledge or grant is hereby ratified and confirmed in all respects. Except as
expressly provided herein, the execution, delivery and effectiveness of this
Amendment shall not operate as an amendment of any right, power or remedy of the
Agent, the Lead Arranger, the Service Agent and the Lenders under the Financing
Agreement or any other Loan Document, nor constitute a waiver or an amendment of
any provision of the Financing Agreement or any other Loan Document.

(b) Reaffirmation. Each of Loan Party hereby reaffirms its obligations under
each Loan Document to which it is a party. Each Loan Party hereby further
ratifies and reaffirms the validity and enforceability of all of the liens and
security interests heretofore granted, pursuant to and in connection with the
Pledge and Security Agreement or any other Loan Document, to Agent, as
collateral security for the obligations under the Loan Documents in accordance
with their respective terms, and acknowledges that all of such Liens and
security interests, and all Collateral heretofore pledged as security for such
obligations, continue to be and remain collateral for such obligations from and
after the date hereof.

(c) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment.



--------------------------------------------------------------------------------

(d) Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.

(e) Costs and Expenses. The Loan Parties agree to pay on demand all reasonable
fees, costs and expenses of the Agent, Service Agent and the Lenders pursuant to
Section 10.2 of the Financing Agreement in connection with the preparation,
execution and delivery of this Amendment.

(f) First Amendment as Loan Document. Each Loan Party hereby acknowledges and
agrees that this Amendment constitutes a “Loan Document” under the Financing
Agreement. Accordingly, it shall be an Event of Default under the Financing
Agreement if (i) any representation or warranty made by any Loan Party under or
in connection with this Amendment shall have been untrue, false or misleading in
any material respect when made, or (ii) any Loan Party shall fail to perform or
observe any term, covenant or agreement contained in this Amendment.

(g) Governing Law. This Amendment shall be governed by the laws of the State of
New York.

(h) Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

BORROWERS:

METALICO, INC.

AMERICAN CATCON, INC.

BUFFALO SHREDDING AND RECOVERY, LLC

FEDERAL AUTOCAT RECYCLING, L.L.C.

GOODMAN SERVICES, INC.

HYPERCAT ADVANCED CATALYST PRODUCTS, LLC

MAYCO INDUSTRIES, INC.

METALICO AKRON, INC.

METALICO ALUMINUM RECOVERY, INC.

METALICO BUFFALO, INC.

METALICO JBI CLEVELAND, LLC

METALICO PITTSBURGH, INC.

METALICO ROCHESTER, INC.

METALICO TRANSFER, INC.

METALICO TRANSPORT, INC.

METALICO YOUNGSTOWN, INC.

SANTA ROSA LEAD PRODUCTS, INC.

SKYWAY AUTO PARTS, INC.

TOTALCAT GROUP, INC.

TRANZACT CORPORATION

 

By

 

/s/ MICHAEL J. DRURY

Name:

  Michael J. Drury

Title:

  Authorized Representative



--------------------------------------------------------------------------------

GUARANTORS:

ABBY BURTON, LLC

ADRIANA ELEVEN, LLC

ALLISON MAIN, LLC

CATHERINE LAKE, LLC

ELIZABETH HAZEL LLC

ELLEN BARLOW, LLC

GABRIELLE MAIN, LLC

GENERAL SMELTING & REFINING, INC.

MACKENZIE SOUTH, LLC

MEGAN DIVISION, LLC

MELINDA HAZEL LLC

METALICO AKRON REALTY, INC.

METALICO ALABAMA REALTY, INC.

METALICO COLLIERS REALTY, INC.

METALICO-GRANITE CITY, INC.

METALICO GULFPORT REALTY, INC.

METALICO NEVILLE REALTY, INC.

METALICO NEW YORK, INC.

METALICO SYRACUSE REALTY, INC.

METALICO TRANSFER REALTY, INC.

OLIVIA DEFOREST, LLC

RIVER HILLS BY THE RIVER, INC.

WEST COAST SHOT, INC.

 

By  

/s/ MICHAEL J. DRURY

Name:   Michael J. Drury Title:   Authorized Representative



--------------------------------------------------------------------------------

TPG SPECIALTY LENDING, INC., as Agent, Lead Arranger and a Lender By:  

/s/ MICHAEL FISHMAN

Name:   Michael Fishman Title:   CEO

 



--------------------------------------------------------------------------------

TPG SL SPV, LLC, as a Lender By:  

/s/ MICHAEL FISHMAN

Name:   Michael Fishman Title:   President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Service Agent and a Lender By:  

/s/ SARI GARRICK

Name:   Sari Garrick Title:   Senior Vice President